DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 and 14-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim(s) 1-4 and 14 is the inclusion of the limitation of a liquid ejection head that includes a number of m x n dot positions at constant pitches and every nozzle row comprises two or more types of nozzle pitches.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claims 5-6, 8, and 19-20 is the inclusion of the limitation a liquid ejection head that includes each of a plurality of pitch groups comprises n x k of dot positions and comprises k of nozzle pitches, where k is an integer of 2 or greater, and a number of dot positions in each of the k of the nozzle pitches is a natural multiple of a divisor of n selected commonly for k of the nozzle pitches from divisors of n 2 or greater and less than n.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
	The primary reason for the allowance of claims 7, 15-18, and 21is the inclusion of the limitation a liquid ejection head that includes a plurality of partial channels inside an ejection surfac3e and in which a plurality of nozzles are opened on the ejection surface; and a passage channel passing a gap of a plurality of gaps between the plurality of partial channels, wherein the gap corresponding to a nozzle pitch with a greater number of dot positions than other nozzle pitches of two or more types of nozzle pitches.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 9 is the inclusion of the limitation of a recording apparatus that includes a liquid ejection head comprising a number of m x n dot positions at constant pitches and every nozzle row comprises two or more types of nozzle pitches; and a moving unit that moves at least one of the liquid ejection head a recording medium relative to each other in the first direction.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 10 is the inclusion of the limitation of a recording apparatus that includes a liquid ejection head comprising a number of m x n dot positions at constant pitches and every nozzle row comprises two or more types of nozzle pitches; a head chamber housing the liquid ejection head; and a controller, wherein the controller controls at least one of temperature, humidity, and air pressure in the head chamber.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 11 is inclusion of the limitation of a recording apparatus that includes a liquid ejection head comprising a number of m x n dot positions at constant pitches and every nozzle row comprises two or more types of nozzle pitches; and an application unit that applies a coating agent to a recording medium.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 12 is the inclusion of the limitation of a recording apparatus that includes a liquid ejection head comprising a number of m x n dot positions at constant pitches and every nozzle row comprises two or more types of nozzle pitches; and a dryer that dries a recording medium.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701. The examiner can normally be reached Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA SOLOMON/Primary Examiner, Art Unit 2853